DETAILED ACTION
The preliminary amendment filed 2/23/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exploding foil initiator and the propellant (of claim 53) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49, 52 and 53 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wright et al. (US 8,322,426).
	In regard to claim 49, Wright et al. disclose a device for deployment into a wellbore, the device comprising: an actuation mechanism comprising: a first housing (156, fig 3A/3B) having defined therein a first chamber (172); a piston (174) having a first end and a second end, the first end of the piston extending into the first chamber (fig 3A/3B), the piston being in sealing engagement with the first housing and configured to be slidably movable axially relative to the first housing (as shown portion extending within housing must slide within), the piston having defined therein an inner flow path extending between the first end and the second end (180); a second housing (154) having defined therein a second chamber (182), the second housing being fixedly coupled to the second end of the piston; a valve (176) in communication with the inner flow path for controlling fluid communication between the first and second chambers via the inner flow path (as in col. 8, lines 5-12); and a piercing member (192) configured to open the valve (as in col. 8, lines 4-12), the device being actuable to transition from an inactivated position to an activated position, wherein: in the inactivated position, the first chamber is filled with a first fluid, the first fluid being a substantially incompressible fluid to thereby restrict axial movement of the piston relative to the first housing (170, col. 7, lines 25-30), the second chamber is filled with a second fluid, the second fluid being more compressible than the first fluid (82 as inherently filled with air), and the valve is intact to block fluid communication between the first and second chambers, and in the activated position, the valve is opened by the piercing member; at least some of the first fluid flowed to the second chamber via the inner flow path (col. 8, lines 4-12); and the piston moved axially relative to the first housing such that the first end of the piston extends further into the first chamber (fig 3A, as shown piston extends further into first housing than piecing member).  
In regard to claim 52, Wilson et al. disclose wherein at least a portion of the device is formed of a dissolvable material (188 would be considered dissolvable, and other portions of the tool as comprising metal would be dissolvable as known in the art).  
In regard to claim 53, Wilson et al. disclose a method comprising: deploying a device into a wellbore, the device having: a first fluid chamber filled with a first fluid (172); a second fluid chamber (182) filled with a second fluid, the second fluid being more compressible than the first fluid (inherent that air as more compressible than 170); a piston (174) having a first end, a second end, and an inner surface defining an inner flow path (180) extending from the first end to the second end, the first end extending into the first fluid chamber, the piston being stationary relative to the second fluid chamber and configured to be slidably movable axially relative to the first fluid chamber (as required for assembly as shown, fig 3A/3B); a burst disk (176) blocking fluid flow through the inner flow path to restrict fluid communication between the first and second fluid chambers; an exploding foil initiator (190); a propellant (188); and a piercing member (192); activating the exploding foil initiator; initiating, by the exploding foil initiator, the propellant; driving, by the propellant, the piercing member into the burst disk to rupture the burst disk to unblock the inner flow path; receiving, by the second fluid chamber, at least some of the first fluid from the first fluid chamber via the inner flow path, thereby equalizing pressures in the first and second fluid chambers (col. 8, lines 1-12) and moving the piston axially relative to the first fluid chamber (as fluid chamber including 188 expands as shown, fig 3A vs 3B, piston 174 is moved relative to chamber).  

Allowable Subject Matter
Claims 50-51 and 54-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Whitsitt et al. (US 2014/0076542) also disclose a device and method for deployment including fluid chambers separated by a valve (fig 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
12/13/2022